The Court observed that it was unnecessary the public peace or the neighborhood, should be disturbed by a house, to constitute it disorderly. It was sufficient if it was the resort of people for any immoral purposes. A gambling-house, is not always noisy, and no person denies it to be a disorderly hou^e. A house where people go to drink and tipple, is not always a noisy house, and yet it is a very disorderly one. A house where people meet for the purpose of assignation is a disorderly house, because it is a violation of the laws of decency and morality. And left it to the jury to say whether, from the evidence before them, the defendant was guilty of keeping a disorderly house.
The jury found her guilty.